           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10        AMY ANSTEAD,
                                                              CASE NO. 2:21-cv-00447-JCC-JRC
11                              Plaintiff,
                                                              ORDER GRANTING STIPULATED
12              v.                                            PROTECTIVE ORDER
13        VIRGINIA MASON MEDICAL CENTER,
          et al.,
14
                                Defendants.
15

16

17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties
20   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
21   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

22   protection on all disclosures or responses to discovery, the protection it affords from public

     disclosure and use extends only to the limited information or items that are entitled to
23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 1
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 2 of 10




 1
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
 2   parties to file confidential information under seal.
 3   2.     “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

     produced or otherwise exchanged:
 5
            (a)     Any material containing, disclosing, or otherwise implicating personal healthcare
 6
                    information;
 7
            (b)     Any material related to the credentialing process for a health care provider,
 8
                    including but not limited to, doctors, nurses, ARNP’s, technicians, and/or other
 9                  specialists;

10          (c)     Defendants’ non-public financial data, including but not limited to annual budgets,

11                  salary and compensation information, financial statements related to Virginia

                    Mason and its facilities, tax filings and associated documents, and any financial
12
                    information related to joint ventures or other collaborative projects;
13
            (d)     Personal financial data related to Plaintiff Amy Anstead including tax, accounting,
14
                    and personal banking records and information;
15          (e)     Employee personnel records, including non-public disciplinary records;
16          (f)     All non-public proprietary information, including but not limited to any materials

17                  related to trade secrets, unpublished patent applications, trade secrets, or non-public

18                  intellectual property;

            (g)     Other material that is designated confidential by agreement of the parties, by court
19
                    order, or by statute.
20
     3.     SCOPE
21
            The protections conferred by this agreement cover not only confidential material (as
22   defined above), but also (1) any information copied or extracted from confidential material; (2)
23   all copies, excerpts, summaries, or compilations of confidential material; (3) any discovery

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 2
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 3 of 10




 1
     response, written or verbal, that includes confidential material; (4) any testimony, conversations,
 2   or presentations by parties or their counsel that might reveal confidential material.
 3           However, the protections conferred by this agreement do not cover information that is in

 4   the public domain or becomes part of the public domain through trial or otherwise.

     4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 5
             4.1.    Basic Principles. A receiving party may use confidential material that is disclosed
 6
     or produced by another party or by a non-party in connection with this case only for prosecuting,
 7
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 8
     categories of persons and under the conditions described in this agreement. Confidential material
 9   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

10   that access is limited to the persons authorized under this agreement.

11           4.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

     by the court or permitted in writing by the designating party, a receiving party may disclose any
12
     confidential material only to:
13
                     (a)     the named parties in this matter, including the receiving party’s counsel of
14
     record in this action, as well as employees of counsel to whom it is reasonably necessary to disclose
15   the information for this litigation;
16                   (b)     the officers, directors, and employees (including in house counsel) of the

17   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

18   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

     designated;
19
                     (c)     experts and consultants to whom disclosure is reasonably necessary for this
20
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21
                     (d)     the court, court personnel, and court reporters and their staff;
22                   (e)     copy or imaging services retained by counsel to assist in the duplication of
23   confidential material, provided that counsel for the party retaining the copy or imaging service

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 3
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 4 of 10




 1
     instructs the service not to disclose any confidential material to third parties and to immediately
 2   return all originals and copies of any confidential material;
 3                   (f)     during their depositions, witnesses in the action to whom disclosure is

 4   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 5
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 6
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 7
     under this agreement;
 8
                     (g)     the author or recipient of a document containing the information or a
 9   custodian or other person who otherwise possessed or knew the information; and

10                  (h) the employees and/or representatives for any insurer for the parties, to the

11   extent the disclosure is or may be related to coverage afforded the receiving party by the insurer

     for any of the claims herein;
12
             4.3.    Filing Confidential Material. Before filing confidential material or discussing or
13
     referencing such material in court filings, the filing party shall confer with the designating party,
14
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
15   remove the confidential designation, whether the document can be redacted, or whether a motion
16   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

17   designating party must identify the basis for sealing the specific confidential information at issue,

18   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
19
     the standards that will be applied when a party seeks permission from the court to file material
20
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
21
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
22   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
23   the strong presumption of public access to the Court’s files.

24   5.      DESIGNATING PROTECTED MATERIAL

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 4
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 5 of 10




 1
            5.1.    Exercise of Restraint and Care in Designating Material for Protection. Each party
 2   or non-party that designates information or items for protection under this agreement must take
 3   care to limit any such designation to specific material that qualifies under the appropriate

 4   standards. The designating party must designate for protection only those parts of material,

     documents, items, or oral or written communications that qualify, so that other portions of the
 5
     material, documents, items, or communications for which protection is not warranted are not swept
 6
     unjustifiably within the ambit of this agreement.
 7
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 8
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 9   unnecessarily encumber or delay the case development process or to impose unnecessary

10   expenses and burdens on other parties) expose the designating party to sanctions.

11          If it comes to a designating party’s attention that information or items that it designated

     for protection do not qualify for protection, the designating party must promptly notify all other
12
     parties that it is withdrawing the mistaken designation.
13
            5.2.    Manner and Timing of Designations. Except as otherwise provided in this
14
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
15   ordered, disclosure or discovery material that qualifies for protection under this agreement must
16   be clearly so designated before or when the material is disclosed or produced.

17                  (a)     Information in documentary form: (e.g., paper or electronic documents and

18   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

     the designating party must affix the word “CONFIDENTIAL” to each page that contains
19
     confidential material. If only a portion or portions of the material on a page qualifies for protection,
20
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
21
     markings in the margins).
22                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
23   and any participating non-parties must identify on the record, during the deposition or other pretrial

24   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 5
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 6 of 10




 1
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 2   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 3   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 4   at trial, the issue should be addressed during the pre-trial conference.

                    (c)     Other tangible items: the producing party must affix in a prominent place
 5
     on the exterior of the container or containers in which the information or item is stored the word
 6
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 7
     the producing party, to the extent practicable, shall identify the protected portion(s).
 8
            5.3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9   designate qualified information or items does not, standing alone, waive the designating party’s

10   right to secure protection under this agreement for such material. Upon timely correction of a

11   designation, the receiving party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this agreement.
12
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
13
            6.1.    Timing of Challenges. Any party or non-party may challenge a designation of
14
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
16   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

            6.2.    Meet and Confer. The parties must make every attempt to resolve any dispute
19
     regarding confidential designations without court involvement. Any motion regarding confidential
20
     designations or for a protective order must include a certification, in the motion or in a declaration
21
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
22   affected parties in an effort to resolve the dispute without court action. The certification must list
23   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

24   to-face meeting or a telephone conference.

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 6
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 7 of 10




 1
            6.3.    Judicial Intervention. If the parties cannot resolve a challenge without court
 2   intervention, the designating party may file and serve a motion to retain confidentiality under Local
 3   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 5
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 6
     the material in question as confidential until the court rules on the challenge.
 7
     7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 8
     LITIGATION
 9          If a party is served with a subpoena or a court order issued in other litigation that compels

10   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

11   party must:

                    (a)     promptly notify the designating party in writing and include a copy of the
12
     subpoena or court order;
13
                    (b)     promptly notify in writing the party who caused the subpoena or order to
14
     issue in the other litigation that some or all of the material covered by the subpoena or order is
15   subject to this agreement. Such notification shall include a copy of this agreement; and
16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

17   the designating party whose confidential material may be affected.

18   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
19
     material to any person or in any circumstance not authorized under this agreement, the receiving
20
     party must immediately (a) notify in writing the designating party of the unauthorized
21
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
22   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
23   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

24   Agreement to Be Bound” that is attached hereto as Exhibit A.

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 7
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 8 of 10




 1
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2   MATERIAL
 3          When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 5
     provision is not intended to modify whatever procedure may be established in an e-discovery
 6
     order or agreement that provides for production without prior privilege review. The parties
 7
     agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 8
     10.    NON TERMINATION
 9          The confidentiality obligations imposed by this agreement shall remain in effect until a

10   designating party agrees otherwise in writing or a court orders otherwise.

11
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13   DATED this 19th day of August, 2021.

14    By: s/Elizabeth Hanley                           By: /s/Grace Thompson
      Elizabeth A. Hanley, WSBA #38233                 Paula L. Lehmann, WSBA #20678
15    Ashley N. Gomez, WSBA #52093                     Kathryn Rosen, WSBA #29465
      SCHROETER GOLDMARK & BENDER                      Grace Thompson, WSBA #54218
16    401 Union Street, Suite 3400                     DAVIS WRIGHT TREMAINE LLP
      Seattle, WA 98101                                920 Fifth Avenue, Suite 3300
17                                                     Seattle, WA 98104
      Attorneys for Plaintiff
18                                                     Attorneys for Defendants

19

20

21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 8
           Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 9 of 10




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal

 4   or state proceeding, constitute a waiver by the producing party of any privilege applicable to

 5   those documents, including the attorney-client privilege, attorney work-product protection, or

 6   any other privilege or protection recognized by law.

 7          DATED THIS 23rd day of August, 2021.

 8

 9
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 9
             Case 2:21-cv-00447-JCC-JRC Document 20 Filed 08/23/21 Page 10 of 10




 1
                                                EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________          [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on
 6
     ___________________[date] in the case of Anstead v. Virginia Mason Medical Center and
 7
     Virginia Mason Franciscan Health, No. 2:21-cv-447 (W.D. Wash.). I agree to comply with and to
 8
     be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge
 9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

10   I solemnly promise that I will not disclose in any manner any information or item that is subject

11   to this Stipulated Protective Order to any person or entity except in strict compliance with the

     provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
     Date:
16

17
     City and State where sworn and signed:
18
     Printed name:
19

20
     Signature:
21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 10
